EXHIBIT O to the Distribution Agreement BAIRD SMALL/MID CAP VALUE FUND The Corporation hereby appoints the Distributor, and the Distributor hereby accepts such appointment, as the Corporation’s exclusive agent for the distribution of Shares of the above-named Fund, subject to the terms of the Distribution Agreement of which this Exhibit is a part. Executed as of this 30th day of November, 2015. The Corporation: BAIRD FUNDS, INC. By:/s/ Mary Ellen Stanek Mary Ellen Stanek, President The Distributor: ROBERT W. BAIRD & CO. INCORPORATED By:/s/ Reik Read Reik Read, Managing Director
